PROSPECTUS Filed pursuant to Rule 497 Registration Statement No. 333-191525 Up to Approximately 2,945,113 Shares of Common Stock Issuable Upon Exercise of Rights to Subscribe for Such Shares We are an externally managed, closed-end, non-diversified investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended, or the 1940 Act.Our investment activities are managed by Keating Investments, LLC (“Keating Investments”).Keating Investments also provides us with the administrative services necessary for us to operate.Our investment objective is to maximize capital appreciation.We seek to accomplish our capital appreciation objective by making investments in the equity or equity-linked securities of later stage, typically venture capital-backed, pre-initial public offering (“pre-IPO”) companies.We expect that our investment portfolio will consist of securities that do not provide current income through interest or dividend income.In accordance with our investment objective, we seek to invest in securities of principally U.S.-based, private companies. We are issuing non-transferable rights to our stockholders of record, or record date stockholders, as of 5:00 p.m., New York City time, on November 20, 2013, or the record date.The rights entitle record date stockholders to subscribe for an aggregate amount of up to approximately 2,945,113 shares of our common stock.Record date stockholders will receive one right for every three shares of common stock owned on the record date.Fractional rights will not be issued.The rights entitle record date stockholders to purchase one new share of common stock for each right held, which we refer to as the primary subscription right, and record date stockholders who fully exercise their rights will be entitled to subscribe, subject to certain limitations and pro-rata allocation, for additional shares that remain unsubscribed as a result of any unexercised rights. The rights are non-transferable and will not be listed for trading on the Nasdaq Capital Market or any other stock exchange. The rights may not be purchased or sold and there will not be any market for trading the rights. The shares of common stock to be issued pursuant to this offering will be listed for trading on the Nasdaq Capital Market under the symbol “KIPO.” See “The Offer” for a complete discussion of the terms of this offer. The subscription price per share will be the greater of (i) 92.5% of the volume-weighted average of the sales prices of our common stock on the Nasdaq Capital Market for the five consecutive trading days ending on the expiration date of this offering, and (ii) $6.00 per share. Because the subscription price will be determined on the Expiration Date, record date stockholders who elect to exercise their rights will not know the subscription price at the time they exercise such rights. The rights will expire if they are not exercised by 5:00 p.m., New York City time, on December 16, 2013, the expiration date of this offering, unless extended as described in this prospectus, which date we refer to as the expiration date.We, in our sole discretion, may extend the period for exercising the rights.You will have no right to rescind your subscription after receipt of your payment of the estimated subscription price or a notice of guaranteed delivery except as described in this prospectus. ●
